DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  
Claim 2 recites “… comprising connection elements arranged at different longitudinal positions along the fluid channel (21) and connected to a voltage sensor (31); - a voltage sensor (31) connected to the connection elements of the second conducting slab (28)…” however, the second reference to “a voltage sensor” appears to be in error as “a voltage sensor” is previously mentioned and appears to be the same voltage sensor being referenced previously, thus the examiner believes the second reference to “a voltage sensor” should read as “the voltage sensor” for proper antecedent basis.  
Claim 16 recites “inducing an electrical induce an electrical current” which is not clear, however with respect to Claim 1, it appears the claim language should read as follows: “inducing an electrical current”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 discloses “wherein at least the conduction slab (7,10) of the exciting device (24) and/or the sensing device (28), preferably also at least one of the holder, electrical signal generator (25) and sensing device (28,31), are fabricated in a microchip environment.” however, the specification fails to define or disclose what exactly consists of a “microchip environment” to which the various conductivity measuring system components are fabricated, thus claim 9 is considered to contain subject matter that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “a holder comprising a holder wall… defining a fluid channel for holding fluid… wherein the holder is shaped to allow an electrical current induced in the fluid to form a current loop inside the fluid channel…” however the claim fails to disclose the actual shape of the holder that would allow for the formation of a current loop inside of the fluid channel. While the claim states the function, which is to be achieved by said shape, more than one shape can be implied from the specification and/or the relevant art, thus the claim is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim 1 discloses “… a sensing device arranged outside of the holder at a position remote from the first part of the fluid channel…” and the use of “remote” with respect to the claim limitation is considered indefinite because it is not clear what the applicant considers a distance to be considered to be remote with respect to the sensing device and the first part of the fluid channel, thus the claim is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. The use of “remote” is also noted in Claims 2-3 with respect to similar limitations, therefore Claims 2-3 are also considered as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim 8 discloses “… wherein the electrical signal generator (25) is preferably configured to generate a current signal in the range of 100kHz up to 100MHz, and/or further comprising an analyser configured to determine from the measured voltage signal as function of the frequency a composition signal representative of the composition of the fluid.…” and the term “preferably” in addition to the “and/or” phrase leads to ambiguity within the claim with respect to there possibly being another configuration of the electrical signal generator and the notion that the claimed analyser is an optional device, therefore it is not clear to the examiner the metes and bounds of the claim thus the claim is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim 9 discloses “wherein at least the conduction slab (7,10) of the exciting device (24) and/or the sensing device (28), preferably also at least one of the holder, electrical signal generator (25) and sensing device (28,31), are fabricated in a microchip environment.” however, it is not clear to the examiner what exactly consists of a “microchip environment” to which the various conductivity measuring system components are fabricated, thus the claim is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 4, 7-9, 11-12, and 16 make use of the terms “preferably” and “optionally” which fail to further limit the scope of said claims. These terms make their respective claims unclear with regard what is required by the conductivity measuring system of claim 1, and because they are being considered as optional limitations, the claims are thus considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim 7 also recites “… wherein the angle (a) preferably is in the range of about 30-120 degrees…” wherein the use of about is unclear as to whether the range can be outside of the 30-120 degrees range so long as the value is close to the 30 or 120. Thus, the claim is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (EP 0721103 A1), herein referred to as Goldman, in view of Arichika et al. (US 5,089,781), herein referred to as Arichika. 
Regarding Claim 1, Goldman discloses a conductivity measuring system (item 10, figure 3) with the purpose of contactless detection of the frequency dependent conductivity of a fluid including a solvent and an ionic solute (Figure 3-5, page 5, lines 13-42), the conductivity measuring system (item 10, figure 3) comprising:
	- a holder (item 44, figure 4) comprising a holder wall (item 50, figure 4) comprised of electrically insulating material (“dielectric” – page 5, line 13), defining a fluid channel (see figure 4 in which item 46 and 48 flow) for holding fluid (“dielectric tube 44 is employed to conduct fluid therethrough…” – page 5, line 13), 
	- an excitation device (item 32, figure 3) arranged outside of the holder (item 44, figure 4) and configured to excite an electric field inside a first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow) (“waveform generator 32 passes waveform signal to propagating electrode E1…” – page 4, line 54 ), the excitation device (item 32, figure 3) comprising: 
	- an electrical signal generator (“waveform generator” – item 32, figure 3) configured to generate an alternating current signal (page 4, lines 52-53) with one or more predefined frequencies (“input signal at about 200 kHz…” – page 5, line 34); 
	- a conducting slab (item E1, figure 3/4), placed on or in the direct vicinity of the holder wall (item 50, figure 4) of the first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow), the conducting slab (item E1, figure 3/4) comprising connection elements (item 52, figure 4) arranged at different longitudinal positions (the electrical conductors 52 are spaced out in a longitudinal direction as shown in figure 4) along the fluid channel (see figure 4 in which item 46 and 48 flow) and connected to the electrical signal generator (“waveform generator” – item 32, figure 3), wherein the electrical signal generator (“waveform generator” – item 32, figure 3) and the conducting slab (item E1, figure 3/4) are configured to induce between the connections elements (item 52, figure 4) a current (the input signal induces an output waveform of current – page 5, line 4) through the conducting slab (item E1, figure 3/4) inducing an electrical current (the input signal induces an output waveform of current – page 5, line 4) in the fluid inside the first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow);
	- a sensing device (item 40 via item E2/E3, figure 3) arranged outside of the holder (item 34/44, figure 3/4) at a position remote (E2 and E3 as spaced apart from E1 and thus are considered to be at a position remote from the first part as shown in figure 4) from the first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow) and configured to sense a voltage signal (the electrodes E2 and E3 are configured to output current or voltage signals and provide them to amplification devices as shown in figure 3; page 5, lines 4-5) resulting from the electrical current induced (the input signal induces an output waveform of current – page 5, line 4) inside the fluid (“dielectric tube 44 is employed to conduct fluid therethrough…” – page 5, line 13) by the excitation device (item 32, figure 3) (page 6, lines 35-37).
Goldman fails to disclose wherein the holder is shaped to allow an electrical current induced in the fluid to form a current loop inside the fluid channel and wherein the electrical current induced in the fluid forms said current loop inside the fluid channel.
However, Arichika discloses an electromagnetic conductivity meter and measuring method wherein the holder (see figure 3) is shaped to allow an electrical current induced in the fluid to form a current loop (dotted lines of Figure 3) inside the fluid channel (item 8, figure 3) and wherein the electrical current induced in the fluid forms said current loop (dotted lines of Figure 3) inside the fluid channel (item 8, figure 3) (col. 1, lines 43-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the conductivity measuring system as taught by Goldman to include a liquid/fluid holder shaped to allow the electrical current induced in the fluid/liquid to form a current loop as taught by Arichika for the advantageous purpose of avoiding corrosion resistance since it will not cause polarization as taught by Arichika in col. 1, lines 62-64.
Regarding Claim 2, Goldman in view of Arichika discloses the measuring system as claimed in claim 1, wherein the sensing device (item 40 via item E2/E3, figure 3 - Goldman) comprises a sensing element (item E2/E3, figure 3 - Goldman), wherein the sensing device (item 40 via item E2/E3, figure 3 - Goldman) comprises a second conducting slab (item E2/E3, figure 3 - Goldman), placed on or in the direct vicinity of the holder wall (item 50, figure 4 - Goldman) of a second part (closest to E2 and E3, figure 4 - Goldman) of the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman), remote from the first part (closest to E1, figure 3/4 – Goldman) of the fluid channel (see figure 4 in which item 46 and 48 flow – Goldman), and comprising connection elements (item 52, figure 4 – Goldman) arranged at different longitudinal positions (the electrical conductors 52 are spaced out in a longitudinal direction as shown in figure 4 - Goldman) along the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman) and connected to a voltage sensor (item 36 or 38, figure 3 - Goldman);
	- a voltage sensor (item 36 or 38, figure 3 - Goldman) connected to the connection elements (item 52, figure 4 - Goldman) of the second conducting slab (item E2/E3, figure 3 - Goldman) and configured to sense the voltage (via item 68, figure 6 – page 5, lines 48-49 – Goldman) generated in the second conducting slab (item E2/E3, figure 3 - Goldman) as a result of the current through the second conducting slab (item E2/E3, figure 3 - Goldman) between the connection elements (item 52, figure 4 – Goldman) resulting from the electrical current induced inside the fluid in the second part (closest to E2 and E3, figure 4 - Goldman) of the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman).
Regarding Claim 3, Goldman in view of Arichika discloses the conductivity measuring system as claimed in claim 1, wherein the sensing device comprises:- a sense coil (item 7, figure 3 – Arichika) placed on or in the direct vicinity of the holder wall (of item 8, figure 3 – Arichika) of a second part (see figure 3 away from item 4/6 – Arichika) of the fluid channel (item 8, figure 3 – Arichika), remote from the first part (see figure 3 away from item 5/7 - Arichika) of the fluid channel (item 8, figure 3 – Arichika), and arranged around the holder wall (of item 8, figure 3 – Arichika); and - a voltage sensor (not shown – Arichika) connected to the sense coil (item 7, figure 3 – Arichika) and configured to sense the voltage generated in the sense coil as a result of the electrical current in the fluid in the second part (see figure 3 away from item 4/6 – Arichika) of the fluid channel (item 8, figure 3 – Arichika) (col. 1, lines 43-61 – Arichika).
Regarding Claim 4, Goldman in view of Arichika disclose the conductivity measuring system as claimed in claim 1, wherein the conducting slab (item E1, figure 3/4 – Goldman) has an elongated shape extending in the longitudinal direction (the electrode of Goldman extends lengthwise – see figure 4 – Goldman) of the first part (closest to E1, figure 3/4 – Goldman) of the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman), wherein the elongated conducting slab (item E1, figure 3/4 – Goldman) is preferably formed by a conductive strip (“The term "electrode" is employed herein in its broadest sense as an item or element that emits, collects, or controls the movements of electrons” – page 4, lines 31-32; and therefore is considered to be formed by a conductive strip that is wrapped around item 44 in figure 4) arranged along the isolated holder wall (item 50, figure 4) defining the first part (closest to E1, figure 3/4 – Goldman) of the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman).
Regarding Claim 5, Goldman in view of Arichika disclose the conductivity measuring system as claimed in claim 1, wherein the isolated holder wall (item 50, figure 4 - Goldman) of the first part (closest to E1, figure 3/4 – Goldman) of the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman) has a tubular shape (see figure 4 – Goldman) and/or wherein the conducting slab (item E1, figure 3/4 – Goldman) has a tubular shape (see figure 4 – Goldman) partly or fully surrounding the isolated holder wall (item 50, figure 4 – Goldman).
Regarding Claim 6, Goldman in view of Arichika disclose the conductivity measuring system as claimed in claim 1, wherein the conducting slab (item E1, figure 3/4 – Goldman) has a first longitudinal end and a second longitudinal end (the electrode of Goldman extends lengthwise and is considered to have a first and second longitudinal end – see figure 4 – Goldman), wherein a first connection element (item 52, figure 4 - Goldman) is arranged at the first longitudinal end (there are two connection wires shown with respect to the E1 and one is connected to the left side of E1 – see figure 4 - Goldman) and a second connection element (item 52, figure 4 – Goldman) is arranged at the second longitudinal end (there are two connection wires shown with respect to the E1 and one is connected to the right side of E1 – see figure 4 - Goldman) of the conducting slab (item E1, figure 3/4 – Goldman).
Regarding Claim 7, Goldman in view of Arichika disclose the conductivity measuring system as claimed in claim 1, wherein the longitudinal direction of the first part of the fluid channel extends at an angle (a) relative to the longitudinal direction of the second part of the fluid channel, wherein the angle (a) preferably is in the range of about 30-120 degrees, for instance between 80 and 100 degrees (see figure 3 of Arichika – wherein the fluid channel 8 extends to form loop with angles that are approximately 90degrees).
Regarding Claim 10, Goldman in view of Arichika disclose the conductivity measuring system as claimed in claim 1, wherein the isolated holder walls of the holder (item 8, figure 3 – Arichika) form a loop-shaped channel (see figure 3 of Arichika); and/or wherein the isolated holder walls (10, 22) of the holder (23) form a closed channel or wherein the isolated holder walls (item 50, figure 4 – Goldman) of the holder (item 34/44, figure 3/4 – Goldman) form an open channel comprising a supply opening for supplying fluid (in flow direction 46, figure 4 – Goldman) and a discharge opening for discharge of fluid (in flow direction 48, figure 4 – Goldman), wherein the fluid channel extends between the supply opening and discharge opening (see figure 4 – Goldman; Arichika also discloses an open channel with supply opening and discharge opening – See figure 3).
Regarding Claim 11, Goldman in view of Arichika disclose the conductivity measuring system as claimed in claim 1, wherein the holder comprises a container (item 34, figure 3 - Goldman) and a tubular holder wall (item 50, figure 4 - Goldman) arranged in the interior of the container (item 34, figure 3 - Goldman), the tubular holder wall (item 50, figure 4 - Goldman) forming the fluid channel (see figure 4 in which item 46 and 48 flow - Goldman), wherein the excitation device, optionally also the sensing device, are optionally arranged in the interior of the container.
Regarding Claim 15, Goldman in view of Arichika discloses the use (page 5, lines 21-43) of the conductivity measuring system as claimed in claim 1 (see claim 1 above).
Regarding Claim 16, Goldman in view of Arichika discloses a method of contactless detecting frequency dependent conductivity of a fluid including a solvent and an ionic solute (Figure 3-5, page 5, lines 13-42), preferably using a conductivity measuring system as claimed in claim 1 (see claim 1 above), wherein the method comprises: 
arranging the fluid in a holder (item 34/44, figure 3/4) comprising an isolated (“dielectric” – page 5, line 13) holder wall (item 50, figure 4) defining a fluid channel (see figure 4 in which item 46 and 48 flow) for holding fluid (“where cell 34 is a tube… a liquid within cell 34…” page 5, line 2 and line 4; “dielectric tube 44 is employed to conduct fluid therethrough…” – page 5, line 13); 
- exciting an electric field (via item 32, figure 3) inside a first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow) (“waveform generator 32 passes waveform signal to propagating electrode E1 around the cell 34…” – page 4, line 54 ), wherein exciting the electric field (via item 32, figure 3) comprises generating an alternating current signal (page 4, lines 52-53) with one or more predefined frequencies (“input signal at about 200 kHz…” – page 5, line 34) and supplying the alternating current signal (page 4, lines 52-53) to connection elements (item 52, figure 4) of a conducting slab (item E1, figure 3/4), the conducting slab (item E1, figure 3/4) having been placed on or in the direct vicinity of the isolated (“dielectric” – page 5, line 13) holder wall (item 50, figure 4) of the first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow), so as to induce between the connections elements (item 52, figure 4) a current (the input signal induces an output waveform of current – page 5, line 4) through the conducting slab (item E1, figure 3/4) inducing an electrical induce an electrical current (the input signal induces an output waveform of current – page 5, line 4) in the fluid inside the first part (closest to E1, figure 3/4) of the fluid channel (see figure 4 in which item 46 and 48 flow);
- sensing (via item 40 via item E2/E3, figure 3) a voltage signal (the electrodes E2 and E3 are configured to output current or voltage signals and provide them to amplification devices as shown in figure 3; page 5, lines 4-5) as a result of a changing magnetic field resulting from the electrical current (the input signal induces an output waveform of current – page 5, line 4) that has been generated inside the fluid (“where cell 34 is a tube… a liquid within cell 34…” page 5, line 2 and line 4; “dielectric tube 44 is employed to conduct fluid therethrough…” – page 5, line 13).
Goldman fails to disclose wherein the holder is shaped to allow an electrical current induced in the fluid to form a current loop inside the fluid channel and wherein the electrical current induced in the fluid forms said current loop inside the fluid channel.
However, Arichika discloses an electromagnetic conductivity meter and measuring method wherein the holder (see figure 3) is shaped to allow an electrical current induced in the fluid to form a current loop (dotted lines of Figure 3) inside the fluid channel (item 8, figure 3) and wherein the electrical current induced in the fluid forms said current loop (dotted lines of Figure 3) inside the fluid channel (item 8, figure 3) (col. 1, lines 43-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the conductivity measuring system as taught by Goldman to include a liquid/fluid holder shaped to allow the electrical current induced in the fluid/liquid to form a current loop as taught by Arichika for the advantageous purpose of avoiding corrosion resistance since it will not cause polarization as taught by Arichika in col. 1, lines 62-64.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (EP 0721103 A1), herein referred to as Goldman, in view of Arichika et al. (US 5,089,781), herein referred to as Arichika, as applied to Claim 1, in further view of Tai et al. (US 2007/0247173 A1), herein referred to as Tai.
Regarding Claims 8/17, Goldman in view of Arichika disclose the conductivity measuring system/method as claimed in claim 1/16.
Goldman in view of Arichika fail to disclose wherein the electrical signal generator (25) is configured to generate an alternating current signal of varying frequency and wherein the sensing device (28,31) is configured to sense the resulting varying voltage signal, wherein the electrical signal generator (25) is preferably configured to generate a current signal in the range of 100kHz up to 100MHz, and/or further comprising an analyser configured to determine from the measured voltage signal as function of the frequency a composition signal representative of the composition of the fluid.
However, Tai discloses a resonance-induced sensitivity enhancement method for conductivity sensors wherein generate an alternating current signal of varying frequency and wherein the sensing device is configured to sense the resulting varying voltage signal, wherein the electrical signal generator is preferably configured to generate a current signal in the range of 100kHz up to 100MHz, and/or further comprising an analyser configured to determine from the measured voltage signal as function of the frequency a composition signal representative of the composition of the fluid (para. 0051-0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the conductivity measuring system as taught by Goldman in view of Arichika to include the variable frequency teachings as taught by Tai so that the system/method generates an alternating current signal of varying frequency and wherein the sensing device is configured to sense the resulting varying voltage signal, wherein the electrical signal generator is preferably configured to generate a current signal in the range of 100kHz up to 100MHz, and/or further comprising an analyser configured to determine from the measured voltage signal as function of the frequency a composition signal representative of the composition of the fluid for the advantageous purpose of performing measurements based on the substance/solution being measured at the time as taught by Tai in para. 0051-0057.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-14 depend upon that of Claim 1, which has been rejected under 35 U.S.C. 112(b) and require all of the limitations of Claim 1, therefore Claims 12-14 are too considered as having been rejected under 35 U.S.C 112(b).
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose the conductivity measuring system as claimed in claim 1, wherein a conducting slab (12,12a-b) of the exciting device, preferably also the conducting slab (12,12a-b) of the sensing device, comprises a first conducting slab (12a) part arranged to face the fluid channel (1), a second conducting slab part (12b) arranged away from the first conducting slab (12a) part and a connection element electrically connecting the first and second conducting slab parts (12), the first and second connection elements (14a-b) being positioned at the free ends of the first and second conducting slab parts (12a-b), respectively (highlighted for emphasis with respect to the first electrode/conducting slab being a multi piece arrangement).
Regarding Claim 13, the references cited on PTO-892 form, alone or in combination form, fail to disclose the conductivity measuring system as claimed in claim 1, wherein a conductive slab or a conductive slab part comprises a tubular roll formed of a plurality of windings of a thin sheet of electrically conductive material, wherein in between the windings electrically isolating material is arranged.
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the conductivity measuring system as claimed in claim 1, wherein the wall of a conductive slab or a conductive slab part comprises a plurality of concentric tubular sheets of electrically conductive material, wherein in between the sheets electrically isolating material is arranged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to a conductivity measuring system with the purpose of contactless detection of frequency dependent conductivity of a fluid including a solvent and an ionic solute.
Examiner’s Note: No prior art rejection is being provided for claim 9, however claim 9 was rejected under 35 U.S.C. 112(a) and therefore is not considered to be allowable at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858